Citation Nr: 1606139	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-14 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the decision to refund $15,000.00 for severance pay previously withheld from VA compensation was proper. 

2.  Entitlement to an effective date earlier than March 12, 2008 for the grant of service connection for peroneal nerve damage of the right foot.   

3.  Entitlement to an initial rating in excess of 20 percent for peroneal nerve damage of the right foot.   

4.  Entitlement to special monthly compensation for the loss of use of the right foot or toe.

(The issues of entitlement to an effective date earlier than January 16, 2009 for the award of a total disability rating due to individual unemployability; entitlement to an initial disability rating in excess of 10 percent for the service-connected right great toe disability; and entitlement to an extension of a temporary total rating due to convalescence beyond September 30, 2008 are addressed in a separate Board of Veterans' Appeals decision.)


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard and had an initial period of active duty training from October 1983 to February 1984 with subsequent periods of active and inactive duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the VA RO's in Philadelphia, Pennsylvania, Wilmington, Delaware, and Winston-Salem, North Carolina.  The RO in Winston-Salem currently has jurisdiction over the appeal.  An April 2010 rating decision denied entitlement to special monthly pension based upon loss of use of the right foot.  This issue was remanded in February 2012 for issuance of a statement of the case.  This action was taken by the agency of original jurisdiction (AOJ) and the Veteran perfected an appeal. 

A May 2013 rating decision granted service connection for peroneal nerve damage to the right foot and a 20 percent rating was assigned from March 12, 2008.  The Veteran perfected an appeal. 

Regarding the severance pay issue, in September 2007, VA notified the Veteran that recoupment of $15,000.00 from his VA compensation benefits was warranted because he was paid severance pay upon discharge from active service.  The Veteran appealed this decision.  In June 2012, VA informed the Veteran that the severance pay had been recouped.  In November 2013, VA notified the Veteran that the withholding of the severance pay in the amount of $15,000.00 was not warranted and repayment would be made.  In February 2014, VA repaid $15,000.00 to the Veteran.  In April 2014, the Veteran argued that the proper amount was not repaid to him.  This issue was addressed in May 2015 supplemental statement of the case.  

In October 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The issue of entitlement to special monthly compensation due to loss of use of the right foot is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In September 2007, VA notified the Veteran that recoupment of $15,000.00 from his VA compensation benefits was warranted because he was paid severance pay upon discharge from active service and the Veteran was notified of the amount that would be withheld from his VA compensation benefits. 

2.  In June 2012, VA informed the Veteran that the severance pay in the amount of $15,000.00 had been recouped.  

3.  In September 2013, VA was notified by the Defense Finance and Accounting Service that the Veteran had not been paid disability severance pay upon his discharge from service.  

4.  In a November 2013 determination, VA notified the Veteran that the withholding of the severance pay in the amount of $15,000.00 was not warranted and repayment would be made.  

5.  In February 2014, VA repaid $15,000.00 to the Veteran.

6.  A formal claim for entitlement to service connection for injury to the great toe on the right foot was received at VA on October 7, 1992.  

7.  An informal claim for entitlement to service connection for nerve damage of the right foot was received by VA on August 31, 2007.   

8.  The competent and credible evidence of record does not establish a diagnosis of nerve damage of the right foot prior to March 12, 2008. 

9.  For the entire time period of the appeal, the service-connected peroneal nerve damage of the right foot is productive of moderate incomplete paralysis and is manifested by symptoms of mild intermittent pain, mild constant pain, moderate paresthesias and dysesthesias, and mild numbness without evidence of severe incomplete paralysis or complete paralysis.  


CONCLUSIONS OF LAW

1.  The recouped amount of $15,000.00 in VA compensation benefits was properly repaid.  10 U.S.C.A. §§ 1174, 1212 (West 2014); 38 U.S.C.A. §§ 5107, 7104, 7104 (West 2014); 38 C.F.R. § 3.700 (2015).

2.  The criteria for an effective date prior to March 12, 2008 for the award of service connection for peroneal nerve damage of the right foot are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


3.  For the entire period of the appeal, the criteria for an initial disability evaluation in excess of 20 percent for peroneal nerve damage of the right foot have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.123, 4.124, 4.124a, Diagnostic Code 8521 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran's claim for an earlier effective date and increased rating for the peroneal nerve damage of the right foot arises from his disagreement with the assigned effective date of March 12, 2008 for the grant of service connection for peroneal nerve damage of the right foot and the assignment of the 20 percent rating.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Board finds that VA fully satisfied the notice requirements in this case and addressed the downstream elements of service connection including effective date.  

VA has met its duty to notify for the severance pay claim.  See the September 2007 and November 2013 VA letters.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Furthermore the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims being decided herein, and the duty to assist requirements have been satisfied.  Service treatment records and service personnel records have been obtained and associated with the claims file.  Private treatment records and VA treatment records dated from 2007 to 2015 are associated with the claims file.  Department of Defense financial records and information have been obtained and associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In February 2010, July 2013, and March 2014, the Veteran specifically informed VA that he had no additional evidence or information to submit in support of his claims.    

VA provided examinations of the right foot and toe disabilities in October 1992, June 2007, July 2008, January 2009, and December 2012 to obtain medical evidence as to the nature and severity of the right foot, toe, and nerve disabilities.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive, and fully address the criteria necessary to effectively evaluate the Veteran's service-connected disabilities.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not challenged the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2015 Board hearing, the undersigned Veterans Law Judge fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  The hearing focused on the elements necessary to substantiate the claim.  The Veteran did not assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and did not identify any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

2.  Whether the decision to refund $15,000 for severance pay previously withheld was proper.  

Where a disability or disabilities found to be service-connected are the same as those upon which disability severance pay is granted, or where entitlement to disability compensation was established on or after September 15, 1981, an award of compensation will be made subject to recoupment of the disability severance pay.  Where payment of severance pay was made on or before September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of the severance pay.  38 C.F.R. § 3.700(a)(3); see also 10 U.S.C.A. §§ 1174(h)(2), 1212(d).

In September 2007, VA notified the Veteran that recoupment of $15,000.00 from his VA compensation benefits was warranted because he was paid severance pay upon discharge from active service.  The Veteran was notified of the amount of his VA benefits that would be withheld from his VA compensation benefits. 

In June 2012, VA informed the Veteran that the severance pay in the amount of $15,000.00 had been recouped.  

In September 2013, VA was notified by the Defense Finance and Accounting Service that the Veteran had not been paid disability severance pay upon his discharge from service.

In a November 2013 determination, VA notified the Veteran that the withholding of the severance pay in the amount of $15,000.00 was not warranted and repayment would be made.  

In February 2014, VA repaid $15,000.00 to the Veteran; VA deposited the money in the Veteran's bank account.  

At the video conference hearing before the Board in October 2015, the Veteran asserted that VA recouped $15,000.00 many times from his VA compensation benefits.  He argued that VA letters dated in June 26, 2008; September 13, 2007; May 2008; September 23, 2008; April 16, 2009; June 6, 2012; and August 9, 2012 show that VA recouped $15,000 several times, not one time.  The Veteran argued that VA should repay the $15,000.00 each time VA withheld this amount.  Board Hearing Transcript, dated in October 2015, page 20.  

The undersigned Veterans' Law Judge simply did not find this presentation to be credible.  The argument was generally illogical, and no actual evidence of VA having ever withheld any income from the Veteran's benefit payments after the $15,000 was repaid was ever presented.

The Board finds that the weight of the competent and credible evidence shows that VA withheld $15,000 in VA compensation benefits and subsequently repaid $15,000.00 to the Veteran in February 2014, and the proper amount of recouped VA compensation benefits was repaid to the Veteran.  The Board has reviewed the above letters that the Veteran cited at the hearing.  

The September 13, 2007 VA letter notified the Veteran that VA made a decision on his appeal for entitlement to service connection for right great toe injury with arthritis in the metatarsal joint and for depressive/anxious mood and notified him of the amount of his monthly VA compensation benefits.  The Veteran was informed of the amount of his total monthly award and the amount that would be withheld each month for recoupment of the disability severance pay until September 1, 2017.  The September 13, 2007 letter indicates: 

"You received a severance pay allowance of UNKNOWN AMOUNT from the military for your right great toe injury with arthritis MTP joint.  We must hold back part of your VA compensation until the severance amount is paid back.  VA shall withhold $15,000.00 pending verification from the Maryland National Guard.  Severance amount received prior to October 1, 1996, will include the amount before taxes are taken out.  After an amount equal to your severance pay allowance is paid back, you'll start receiving your full monthly VA compensation."  

The May 2008 VA letter notified the Veteran of the amount of VA benefits that would be withheld each month from November 1, 2006 to July 1, 2017 for recoupment of the Veteran's severance pay.  

The June 6, 2008 VA letter indicates: 

"You received a severance pay allowance of $15,000.00 from the military for your Right great toe injury with arthritis MTP joint.  We must hold back part of your VA compensation until the severance amount is paid back.  VA shall withhold (after federal income tax) the severance amount received after September 30, 1996.  Severance amount received prior to October 1, 1996, will include the amount before taxes are taken out.  After an amount equal to your severance pay allowance is paid back, you'll start receiving your full monthly VA Compensation." 

The September 23, 2008 VA letter contains similar language regarding the withholding of severance pay benefits in the amount of $15,000.  

The June 6, 2012 VA letter indicates: 

"We received your request for an audit of your account on May 1, 2012.  A review of your claims file and our computer records show you received a severance pay allowance of $15,000 from the military for your right great toe condition.  We withheld benefits until November 1, 2005, the date the severance pay was recouped.  There will be no further severance pay withholdings from your award.  If you should have any further questions, please contact us at the number below."

The Board notes that the April 9, 2012 and October 10, 2012 VA letters set out specifically the amount of VA benefits that were recouped each month from November 1, 1992 (effective date of compensation award) until October 1, 2005, when the $15,000 amount was recouped.  A plain reading of the VA letter shows that VA withheld $15,000 from the Veteran's VA compensation benefits to recoup the amount VA believed was paid to the Veteran when he separated from service.  In November 2013, VA received evidence from the Department of Defense that the Veteran was not paid severance pay upon separation because he did not have the requisite service.  In February 2014, VA repaid $15,000, the amount that was recouped, to the Veteran's bank account.  

The Board finds that the Veteran's contentions, that VA recouped $15,000 from his VA compensation benefits on several occasions, are not supported by any evidence.  A plain reading of the VA letters cited by the Veteran at the Board hearing shows that the letters were intended explain to the Veteran how and why $15,000 was recouped from his VA compensation benefits.  The VA letters show that $15,000 was recouped from the Veteran's VA compensation benefits once.  The October 10, 2012 and the April 9, 2012 VA letters also show that this amount was recouped once.  The evidence of record also shows this amount was repaid to the Veteran in February 2014.  A plain reading of the VA letters show that the Veteran was notified on several occasions of the recoupment of the $15,000.  The VA letters do not show that the $15,000 was recouped several times.  The Veteran's interpretation of the VA letters is not reasonable and is not supported by a plain reading of the letters.  Thus, the Board finds that the Veteran's statements are not probative and are outweighed by a plain reading of the VA letters.  The Veteran has not submitted any competent and credible evidence to support his contention that VA recouped more than $15,000 from his VA compensation benefits.   

The Board finds that the weight of the competent and credible evidence establish that the Veteran was properly repaid $15,000 which is the amount that was improperly recouped.  VA's decision to refund $15,000.00 for severance pay previously withheld from VA compensation was proper.  The appeal is denied. 

3.  Entitlement to an earlier effective date for the award of service connection of peroneal nerve damage of the right foot

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b) (2015).

VA may not pay a benefit before a claim is made.  38 U.S.C.A. § 5101 (West 2014); Jones  v. West, 136 F.3d 1296 (Fed. Cir. 1998).  The terms "claim" and "application" refer to formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2015). 

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). 

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to "conjure up issues that were not raised by the appellant."  Brannon v. West, 12 Vet. App. 32 (1998).  Moreover, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  More specifically, a medical examination report can only be considered an informal claim for an increase in disability benefits if service connection has already been established for that disability.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  Medical records can serve as informal claim when the reports relate to examination or treatment of a disability for which service-connection has previously been established.  38 C.F.R. § 3.157(b)(1) (2015). 

Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

The Veteran argues that the effective date for peroneal nerve damage of the right foot should be in 1992, when he first had nerve symptoms.  See the Board Hearing Transcript dated in October 2015, pages 12-14.  The Veteran argues that he had nerve symptoms in 1987 and 1992, well before March 12, 2008, and therefore, an earlier effective date is warranted based upon these earlier symptoms.   

By way of history, service connection was granted for peroneal nerve damage of the right foot in a May 2013 rating decision and a 20 percent disability rating was assigned from March 12, 2008.  The RO found that March 12, 2008 was the date of receipt of the informal claim for service connection for nerve damage to the right foot.  

The Board finds that the weight of the competent and credible evidence is against the assignment of an effective date earlier than March 12, 2008 for the award of service connection for peroneal nerve damage of the right foot.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles, 3 Vet. App. at 134.  

The Veteran filed earlier claims for service connection for various disabilities of the right foot, great toe, and ankle in October 7, 1992, September 21, 2005, and October 3, 2006; for a temporary total rating for convalescence for right great toe surgery in February 2008; and for an increased rating for the right great toe disability in March 12, 2008.  The Board observes that there is no reference whatsoever to the nerve damage in the right foot or symptoms of nerve damage in these earlier claims and statements.  However, in a statement received on August 31, 2007, the Veteran asserted that he had nerve damage in the right leg.  The Board finds that this statement can be interpreted as an informal claim for service connection for nerve damage in the right foot because this communication indicates an intent to file a claim for service connection for nerve damage of the right foot.  Thus, August 31, 2007 is the date of receipt of claim.  The record is negative for any communication or action before August 31, 2007 that indicates a specific intent to file a claim for service connection for nerve damage of the right foot.   

However, the Board has considered the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board notes that in Clemons, the Court found that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Id.  "Although the RO has no duty to read the mind of the claimant, the RO should construe a claim based on the reasonable expectations of the non-expert, self-represented claimant, and the evidence developed in processing that claim."  Clemons, 23 Vet. App. at 5.  

Based on Clemons, the Board has considered whether an earlier effective date can be assigned based on the Veteran's earlier claims for service connection, irrespective of whether the claims were filed specifically for symptoms related to a neurological disorder of the right foot.  As discussed above, the Board found that the Veteran did not express an intention to file a claim for service connection for a neurologic disorder of the right foot in the claims for service connection filed before August 31, 2007.   

However, an argument can be made that if the Board applies a sympathetic reading to the Veteran's pleadings, the Board can find that the earlier claim for service connection for a right great toe injury received on October 7, 1992 included a claim for service connection for a neurologic disorder in the right toe and foot.  

Accordingly, liberally construing the October 7, 1992 claim as encompassing a claim for service connection for a neurologic disorder of the right foot, per Clemons, the next question is whether the Veteran's neurologic disorder of the right foot arose at the time of the October 7, 1992 claim.  

The evidence of record shows that a neurologic disorder of the right foot did not arise prior to March 12, 2008, the currently assigned effective date for the award of service connection.  The weight of the competent and credible evidence does not establish a diagnosis of nerve damage to the right foot on October 7, 1992, on August 31, 2007, or prior to March 12, 2008.  The service medical evidence including the Walter Reed Medical Center records dated in August 1986 and the Physical Evaluation Board (PEB) report dated in March 1987 do not establish a diagnosis of a neurologic disorder of the right foot.  The Walter Reed Medical Center treatment records indicate that the right foot was neurovascularly intact on examination.  The October 1992 VA examination report shows a diagnosis of right great toe strain.  The VA examination report dated in October 1992 indicates that the Veteran reported having excruciating pain in the right foot that was now bothering the knee.  He stated that he had an "electric shock wave" going from the toe to the instep to the heel to the knee on the right.  Physical exam of the right foot revealed that the great right toe was nontender and there was full flexion.  The diagnosis was right ankle strain and right great toe strain.  A neurologic disorder was not diagnosed. 

The next medical evidence of record is dated in 2006.  A private June 2006 evoked potential somatosensory test shows an impression of abnormal lower extremity somatosensory study due to bilateral prolongation of centa1 conduction time which indicates a disturbance and large fiber and afferent pathway between lumbar cord and somatosensory cortex.  Clinical correlation was suggested.  The Board notes that the Veteran's orthopedic surgeon, Dr. Steele, reviewed these test findings and could not render a diagnosis.   

A June 2007 VA psychiatric examination report indicates that the Veteran reported having "electrical feelings" running through the great toe.  He did not report this symptom upon the VA joints examination in June 2007.  The June 2007 VA foot examination report shows a diagnosis of post traumatic osteoarthritis of the right first metatarsophalangeal joint; the examiner noted that this was the current right great toe disorder.  

The Veteran underwent surgery on the right great toe on February 22, 2008 at the F.S. Surgery Center.  The operative report indicates that the Veteran underwent arthrodesis of the right big toe and excision of the tarsal bones of the right foot.  January 2008 records from Dr. Steele, orthopedic surgeon, indicate that the Veteran presented with a painful big toe and the Veteran described some electric shocks with percussion over the dorsal aspect of the metatarsophalangeal joint.  Dr. Steele noted that he suspected that the Veteran had some irritation of the dorsal sensory nerves, probably arising from the spur.  X-rays show significant degenerative arthritis and an arthrodesis was recommended.  The Veteran also had a tarsal bone that was causing some discomfort and it was agreed to excise the tarsal boss at the same time.  The Board notes that the Veteran was awarded a temporary total rating for convalescence under 38 C.F.R. § 4.30 from February 22, 2008 to November 30, 2008. 

A follow-up consultation report dated March 7, 2008 indicates that the Veteran reported that the toe was very sensitive and he had a lot of electric shock type symptoms.  His orthopedic surgeon indicated that this probably arose from the excision of the tarsal boss as the nerve was immediately adjacent to this.  However, a diagnosis of a neurologic disorder in the right foot due to the surgery was not made at this time.  

A June 3, 2008 follow-up record by Dr. Steele indicates that the Veteran still had some numbness in the distribution of the century brush of the deep peroneal nerve and he had a positive Tinel's along the course of a nerve.  A steroid injection was offered but the Veteran was not enthusiastic about that idea, so they were going to wait.  Dr. Steele told the Veteran that in his experience, this usually resolved. 

The July 2008 VA examination indicates that there was objective evidence of hyperesthesia and severe tenderness over the scars of the right great toe.  Examination revealed hyperpathia on the right foot.  

A September 8, 2008 consultation report by Dr. Steele indicates that the Veteran continued to be bothered with paresthesia and burning pain in the right foot.  It was noted that there was a significant history to this; when the Veteran was in the military, he had an injury that caused some burning and tingling in the feet, and the diagnosis was tarsal tunnel syndrome.  Dr. Steele indicated that from what he understands, most of the Veteran's symptoms have been on the dorsal aspect of the foot.  Dr. Steele indicated that he initially thought that the problem was arising from the sensory branch of the deep peroneal nerve, but, in fact, the Veteran has numbness over the medial border of the toe and when palpated along the sensory branch of the superficial femoral nerve, the Veteran had some paresthesia and a positive Tinel's there as well.  Dr. Steele requested an EMG to try and distinguish whether this was a part of a wider picture such as a neuropathy, in which case surgery would not really be of any value, or whether there was evidence of an isolated sensory nerve entrapment.  

The Board finds that September 8, 2008 is the date the entitlement arose, since this is the date that the medical evidence establishes that the Veteran has a disability manifested by nerve damage in the right foot, although at that time it was not clear if the disability was neuropathy or nerve entrapment and it was not yet know exactly which nerve was damaged or impaired.  The medical evidence of record shows that Dr. Steele and the VA examiners were unable to further clarify the diagnosis of the nerve damage or provide additional medical opinion as to the etiology of the nerve damage without an EMG.  The Veteran reported that he was unable to tolerate an EMG of the right lower extremity.   

An October 2008 consultation report from Dr. Steele, orthopedic surgeon, indicates that the Veteran brought in various records and there is the description of electrical shock-type symptoms in the right lower extremity, but it does not appear that a diagnosis was ever made.  Dr. Steele noted that the Veteran had an EMG two years ago, which seems to be abnormal; Dr. Steele noted that he did not understand the conclusion and he was unable to interpret the previous EMG.  He advised that the Veteran might benefit from seeing a neurologist.  It was noted that the foot was too tender to allow the EMG to be performed.  The Veteran reported that the numbness and tingling that he is having preceded the excision of the tarsal boss; at that time, Dr. Steele performed immobilization of the sensory branch of the superficial peroneal nerve.  Dr. Steele noted that he thought without question that has probably exacerbated the Veteran's sensory symptoms, but it would seem, particularly from the military records, that there is some longstanding sensory nerve problem in the lower extremity.  Dr. Steele indicated that he reexamined the Veteran and found no evidence of a peripheral neuropathy.  The Veteran had normal vibration sense and was able to feel monofilament nylon on the plantar surface of the foot.  There was a negative Tinel's over the tarsal tunnel.  There was numbness in the distribution of the deep peroneal nerve as well as numbness over the medial border of the foot and big toe.  This would seem to indicate possible involvement of the sural nerve although it could all be coming from the deep peroneal nerve.  Dr. Steele did not think there was any involvement of the tibial nerve based upon today's findings.  He indicated that unfortunately, he did not have an EMG to help, but he did not think there is any indication for further surgery.   

A November 2008 consultation note from Dr. Steele indicates that the Veteran relocated to North Carolina.  It was noted that the Veteran still had symptoms of numbness and tingling.  Dr. Steele noted that it was difficult to determine without an EMG exactly which nerves are involved and he thought there is no question that the sensory branch of the deep peroneal nerve was involved.  Dr. Steele indicated that in addition, the Veteran had numbness on the medial border of the foot which is in the distribution of the saphenous nerve.  There was no obvious tibial nerve involvement as there is no numbness on the plantar surface of the foot.  The Veteran reported having numbness and tingling on palpation around the sensory branch of the superficial peroneal nerve.  Dr. Steele indicated that his initial thought was that the Veteran might benefit from a neurectomy of the deep peroneal nerve with burial of the stump but given the more widespread distribution of his sensory symptoms, he was reluctant to go ahead with yet another surgical procedure without some form of independent confirmation.  Dr. Steele suggested that the Veteran get a formal neurological opinion. 

A January 2009 VA podiatry consultation report indicates that the Veteran reported having shooting, burning pain in right foot.  He reported that he could not sleep at night and he wanted an adjustable bed for the night and a scooter for during the day and he did not want to spend his life on "pain pills."  Examination revealed positive Tinel' s sign.  The Veteran stated he did not have good relief with orthoses.  He had good ankle range of motion.  There was good color and hair and skin were normal.  He had normal temperature.  The impression was neuropathy and possible reflex sympathetic dystrophy syndrome. 

A March 2009 VA podiatry note indicates that neurologic examination revealed hypersensitivity to the right dorsal medial foot with guarding and the examiner was unable to assess specific nerve tracts due to guarding.  Orthopedic exam revealed rigid or absent range of motion on the first metatarsophalangeal joint on the right and decreased medial arch height, bilaterally.  The examiner was unable to fully assess the range of motion of the right foot due to significant guarding.  The assessment was pes planus status post arthrodesis of the 1st metatarsophalangeal joint of the right foot and nerve impingement, possible superficial peroneal branches of the right foot.  

An April 2009 VA examination report shows objective findings of hypersensitivity over the medial right foot, right first ankle, and negative Tinel's sign over the tarsal tunnel.  A June 2009 VA physical medicine rehabilitation consultation report shows an impression of complex regional pain syndrome involving the right distal leg and foot associated with severe hyperalgesia to pinprick, and severe allodynia to touch; hyperalgesia to pinprick involving the skin of the distal leg and right foot as well as the right and left low back associated with severe neuropathic pain with clinical signs and symptoms are most consistent with a chronic herpetic neuritis/ganglionitis; decreased strength and endurance and increased fatigue requiring, frequent rests during the day; and decreased balance, probably due to a chronic vestibular neuritis. 

A June 2009 VA treatment record notes that the Veteran has Vitamin D deficiency which may be contributing significantly to his decreased strength and endurance, chronic fatigue, and neuropathic pain syndrome involving the right lower extremity and foot (chronic herpetic neuritis/ganglionitis).  It was noted that the Vitamin D deficiency has been implicated in impaired cellular immunity (T lymphocyte function).  A December 2012 VA neurologic examination report shows a diagnosis of complex regional pain syndrome in the right foot.  

VA regulations are very clear that the effective date for the grant of service connection is the later of the date of entitlement and the date of claim.  Thus, while the Veteran may have had nerve or neurological symptoms prior to March 12, 2008, a chronic neurologic disorder of the right foot was not detected or diagnosed prior to March 12, 2008.  

The effective date for the award of service connection is the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  The weight of the competent and credible evidence establishes that the nerve damage of the right foot arose September 8, 2008, and no earlier than March 12, 2008, the date the AOJ assigned as the effective date.  See 38 C.F.R. § 3.400(b)(2).  

The Veteran himself asserts that he had a neurologic disorder of the right foot prior to March 12, 2008.  The Veteran, as a lay person, does not possess medical expertise and he is not competent to provide a diagnosis of a neurological disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377  at n. 4 (Fed. Cir. 2007).  The Veteran's lay statements are outweighed by the medical evidence from Dr. Steele which show that nerve damage of the right foot was detected in September 2008.  

The weight of the competent, probative evidence is against a finding that the Veteran's neurological disorder of the right foot arose prior to March 12, 2008, and therefore, entitlement to an earlier effective date is not warranted.  

In conclusion, for reasons stated above, the Board finds that the claim for an effective date prior to March 12, 2008, for the award of service connection for peroneal nerve damage of the right foot is denied.

4.  Higher Initial Rating for the service-connected peroneal nerve damage of the right foot.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings). 

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.  Diagnostic Codes 8521, 8621, and 8721 provide ratings for paralysis, neuritis, and neuralgia of the external popliteal nerve (common peroneal).  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 30 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the external popliteal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  A disability rating of 40 percent is warranted for complete paralysis manifested by foot drop and slight droop of first phalanges of all toes, inability to dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; and anesthesia covers entire dorsum of foot and toes.  Id. 

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.

The Veteran asserts that a higher rating is warranted for the service-connected peroneal nerve damage of the right foot because the disability is severe.  See the October 2015 Board Hearing Transcript, page 13 and the Veteran's VA Form 9 dated in July 2015.    

The RO assigned a 20 percent initial rating to the service-connected peroneal nerve damage to the right foot, by analogy, under Diagnostic Code 8521, from March 12, 2008.    

The Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 20 percent for the service-connected peroneal nerve damage to the right foot at any time during the appeal period.  The weight of the evidence shows that the service-connected peroneal nerve damage to the right foot is productive of moderate incomplete paralysis and moderate impairment.  The medical evidence shows that the Veteran has symptoms of mild constant pain, mild intermittent pain, moderate paresthesias and dysesthesias, and mild numbness.  

The record shows that the Veteran underwent surgery on the right great toe on February 22, 2008 at the F.S. Surgery Center.  The operative report indicates that the Veteran underwent arthrodesis of the right big toe and excision of the tarsal bones of the right foot.  January 2008 records from Dr. Steele, the orthopedic surgeon, indicate that the Veteran presented with a painful big toe.  Dr. Steele noted that the Veteran described some electric shocks with percussion over the dorsal aspect of the metatarsophalangeal joint.  Dr. Steele indicated that he suspected that the Veteran had some irritation of the dorsal sensory nerves, probably arising from the spur.  X-rays show significant degenerative arthritis and an arthrodesis was recommended.  The Veteran also had a tarsal bone that was causing some discomfort and it was agreed to excise the tarsal boss at the same time.  The Board notes that the Veteran was awarded a temporary total rating for convalescence under 38 C.F.R. § 4.30 from February 22, 2008 to November 30, 2008. 

A follow-up consultation report dated March 7, 2008 indicates that the Veteran reported that the toe was very sensitive and he had a lot of electric shock type symptoms.  His orthopedic surgeon indicated that this probably arose from the excision of the tarsal boss as the nerve was immediately adjacent to this.  

A June 3, 2008 follow-up record by Dr. Steele indicates that the Veteran still had some numbness in the distribution of the century brush of the deep peroneal nerve and he had a positive Tinel's along the course of a nerve.  A steroid injection was offered but the Veteran was not enthusiastic about that idea.  Dr. Steele told the Veteran that in his experience, this usually resolves. 

The July 2008 VA examination indicates that there was objective evidence of hyperesthesia and severe tenderness over the scars of the right great toe.  Examination revealed hyperpathia on the right foot.  The diagnosis was severe foot injury status post surgery.  The Board notes that at this time, the Veteran was convalescing from right great toe surgery and was receiving a temporary 100 percent total rating for the right great toe surgery pursuant to 38 C.F.R. § 4.30. 

A September 8, 2008 consultation report by Dr. Steele indicates that the Veteran continued to be bothered with paresthesia and burning pain in the right foot.  Dr. Steele indicated that from what he understood, most of the Veteran's symptoms have been on the dorsal aspect of the foot.  Dr. Steele indicated that he initially thought that the problem was arising from the sensory branch of the deep peroneal nerve, but, in fact, the Veteran has numbness over the medial border of the toe and when he palpates along the sensory branch of the superficial femoral nerve, he has some paresthesia and a positive Tinel's there as well.  Dr. Steele requested an EMG to try and distinguish whether this is part of a wider picture such as a neuropathy, in which case surgery would not really be of any value; or whether there is evidence of an isolated sensory nerve entrapment.  

An October 2008 consultation report from Dr. Steele, orthopedic surgeon, indicates the Veteran brought in various records.  Dr. Steele was unable to interpret the previous EMG.  It was noted that the foot was too tender to allow the EMG to be performed, apparently.  Dr. Steele indicated that he re-examined the Veteran and found no evidence of peripheral neuropathy.  The Veteran had normal vibration sense and was able to feel monofilament nylon on the plantar surface of the foot.  There was a negative Tinel's over the tarsal tunnel.  There was numbness in the distribution of the deep peroneal nerve as well as numbness over the medial border of the foot and big toe, which, Dr. Steele noted would seem to indicate possible involvement of the sural nerve although it could all be coming from the deep peroneal nerve.  Dr. Steele did not think there was any involvement of the tibial nerve based upon today's findings.  He indicated that unfortunately, he did not have an EMG to help, but he did not think there is any indication for further surgery.   

A November 2008 consultation note from Dr. Steele indicates that the Veteran relocated to North Carolina.  It was noted that the Veteran still had symptoms of numbness and tingling.  Dr. Steele noted that it was difficult to determine without an EMG exactly which nerves are involved and he thought there is no question that the sensory branch of the deep peroneal nerve was involved.  Dr. Steele indicated that in addition, the Veteran had numbness on the medial border of the foot which is in the distribution of the saphenous nerve.  There was no obvious tibial nerve involvement as there is no numbness on the plantar surface of the foot.  The Veteran reported having numbness and tingling on palpation around the sensory branch of the superficial peroneal nerve.  Dr. Steele indicated that his initial thought was that the Veteran might benefit from a neurectomy of the deep peroneal nerve with burial of the stump but given the more widespread distribution of his sensory symptoms, he was reluctant to go ahead with yet another surgical procedure without some form of independent confirmation.  Dr. Steele suggested that the Veteran get a formal neurological opinion. 

A January 2009 VA examination report indicates that the examiner noted that the Veteran's degree of pain and symptoms seemed to be out or proportion to his gait and he walked out of the office without much difficulty.  

A January 2009 VA podiatry consultation report indicates that the Veteran reported having shooting, burning pain in right foot.  He reported that he could not sleep at night and he wanted an adjustable bed for the night and a scooter for during the day and he did not want to spend his life on "pain pills."  Examination revealed positive Tinel' s sign.  The Veteran stated he did not have good relief with orthoses.  There was good color; hair and skin were normal.  He had normal temperature.  The impression was neuropathy and possible reflex sympathetic dystrophy syndrome.

A March 2009 VA podiatry note indicates that neurologic examination revealed hypersensitivity to the right dorsal medial foot with guarding and the examiner was unable to assess specific nerve tracts due to guarding.  Orthopedic exam revealed rigid or absent range of motion on the first metatarsophalangeal joint on the right, decreased medial arch height, bilaterally.  The examiner was unable to fully assess the range of motion of the right foot due to significant guarding.  The assessment was pes planus status post arthrodesis of the 1st metatarsophalangeal joint of the right foot and nerve impingement, possible superficial peroneal branches of the right foot.  

An April 2009 VA examination report indicates that the Veteran reported having an electric shock-like sensation running through the medial aspect of his right foot, on the medial side of the foot and the medial dorsal and plantar aspects of the right foot since the injury in service.  He tried orthotics that did not help.  He can walk approximately 10 to 15 minutes, and stand approximately 15 to 20 minutes.  The Veteran reported that nothing in specific makes it worse, and nothing really makes it better, although sleeping with his leg elevated does help him somewhat.  When asked about flare-ups, he reports that his foot "flares up at will," and he really could not tell the examiner how often he gets flare-ups.  Regarding his current treatment, the Veteran was on morphine, 15 milligrams per day; this helped without any side effects.  Regarding the extent of condition on daily activities, the Veteran reported that he needs to buy a big, wide shoe, and he drives with his left foot as opposed to his right.  As far as occupation, he last worked in 2007 doing security work.  Apparently this job was mainly sedentary, monitoring cameras, but he had to leave that job secondary to right foot pain.  

Physical examination revealed hypersensitivity over his medial right foot, extending to the dorsal medial part of the foot, and the plantar medial part of the foot.  This sensitivity goes back to his mid foot area.  He also has hypersensitivity over the scars from his operation.  There was a negative Tinel's sign over the tarsal tunnel.  Radiographs done post-surgically showed evidence of degenerative joint disease at the first metatarsophalangeal joint, with metallic plate and multiple metallic screws at the distal first metatarsal bone and proximal portion of the proximal phalanx of the first toe.  The position and the alignment of the bony structures and surgical devices were in satisfactory condition.  The impression was degenerative joint disease, first metatarsophalangeal joint, right foot and pain over medial right foot.  

A June 2009 VA physical medicine rehabilitation consultation report indicates that the Veteran was evaluated for complaints of chronic paresthesias and hypersensitivity in the right foot.  The Veteran indicates he has had severe right foot and leg pain for the past several years and it appears to be worsening.  He has not been able to tolerate any light touching or bumping of the right ankle and foot due to severe pain.  He described burning neuropathic pain and electrical sensations in the right leg and foot.  He stated that his walking is very limited due to severe pain which worsens particularly in the ankle, the longer he has walked.  He is currently limited to walking approximately 50 to 75 yards before he must stop and rest.  

Musculoskeletal Exam and visual inspection of the extremities revealed well-healed scars over the right great toe and distal forefoot.  There was no significant erythema noted or increased swelling.  Palpation of the joints of the lower extremities revealed increased tenderness on palpation of the right great toe.  Neuromuscular exam revealed that the patellar tendon reflexes were 2/4 bilaterally and Achilles tendon reflexes were 1-2/4 bilaterally.  Sensory exam revealed hyperalgesia to pinprick over the skin of the right and left low back and over the skin of the distal right leg, right foot, and to a lesser extent the left foot.  Sensory exam to touch revealed allodynia of the skin of the right ankle and foot.  Otherwise, pinprick, touch, and position sense appeared grossly normal in both lower extremities.  Manual muscle testing of the lower extremities revealed grossly normal motor strength.  

The Veteran's gait was abnormal with favoring of the right leg.  He was unable to consistently walk on his heels and toes secondary to guarding from right foot pain.  He was able to perform a partial deep knee bend while holding onto the door jam.  The Veteran was unable to toe to heel walk with either his eyes closed or open and he was unable to balance on one foot or the other with the eyes open or closed due to significantly decreased balance.  

The impression was complex regional pain syndrome involving the right distal leg and foot associated with severe hyperalgesia to pinprick, and severe allodynia to touch; hyperalgesia to pinprick involving the skin of the distal leg and right foot as well as the right and left low back associated with severe neuropathic pain with clinical signs and symptoms are most consistent with a chronic herpetic neuritis/ganglionitis; decreased strength and endurance and increased fatigue requiring, frequent rests during the day; and decreased balance, probably due to a chronic vestibular neuritis. 

A June 2009 VA treatment record notes that the Veteran has Vitamin D deficiency which may be contributing significantly to his decreased strength and endurance, chronic fatigue, and neuropathic pain syndrome involving the right lower extremity and foot (chronic herpetic neuritis/ganglionitis).  It was noted that the Vitamin D deficiency has been implicated in impaired cellular immunity (T lymphocyte function).  

A December 2009 consultation report from a private orthopedist indicates that the Veteran was evaluated for right ankle pain.  It was noted that the Veteran wanted a right ankle fusion just as he underwent for his great toe which did result in relief of his pain there.  Examination revealed that the Veteran ambulated with a very mild antalgic gait.  There was a large midline scar from his great toe up his midfoot, over the 1st metatarsal.  There was no pain or motion at the metatarsophalangeal joint.  He had intact sensory and motor functions of his deep peroneal nerve, and superficial peroneal nerve as well as the tibial nerve.

An August 2010 VA examination report documents that the Veteran had ambulatory pain due to arthritis of the right great toe.  Gait was normal.  There was slight tenderness to the palpation to the right great toe.  

A September 2010 VA neurology clinic treatment record indicates that examination revealed that there was no ataxia with gait, muscle strength was 5/5, and sensation was intact. 

VA pain clinic records dated in October 2012 indicate that the Veteran reported having chronic right foot pain.  He ambulated with a normal gait.  He wore and tolerated shoes and was in no acute distress.  

A November 2012 private podiatry evaluation report indicates that the Veteran sought treatment for right ankle pain and the diagnosis was reflex sympathetic dystrophy of the right lower extremity.  Physical examination revealed normal gait and station.  Neurologic exam was normal.  The podiatrist noted that most of the right foot pain was dorsal and lateral.   

VA treatment records from pain clinic dated in October 2012 indicate that the Veteran reported having chronic right foot pain.  He ambulated with a normal gait.  He wore and tolerated shoes and was in no acute distress.  A December 2012 VA podiatry clinic record indicates that the Veteran reported having chronic electrical pain in the right foot and ankle.  

The December 2012 VA neurologic examination report shows a diagnosis of complex regional pain syndrome.  Physical examination documented mild to moderate symptoms.  The Veteran has symptoms of mild constant pain, mild intermittent pain, moderate paresthesias and dysesthesias, and mild numbness.  Muscle strength was 5/5 in the right knee and ankle which is normal.  There was no muscle atrophy.  Sensory examination of the right lower leg, ankle, foot, and toes was normal.  Deep tendon reflexes of the knee and ankle were normal.  There were no trophic changes.  Gait was normal.  Examination of the sciatic nerve, common peroneal nerve, deep peroneal nerve, superficial peroneal nerve, internal popliteal (tibial) nerve, and posterior tibial nerve was normal.  The Veteran did not use an assistive device.  He had effective remaining function in the right foot.  

VA treatment records dated in January 2013 and March 2013 indicate that examination revealed normal gait, and no abnormal movements or actions.  Muscle strength was normal.  

An October 2014 VA treatment record indicates that the Veteran was on numerous neurologic medications and he had no benefit.  A March 2015 VA treatment record notes that the Veteran had chronic nerve pain.  An April 2015 VA treatment record indicates that on neurologic exam, the Veteran had normal gait.  

A disability rating in excess of 20 percent is not warranted for the service-connected peroneal nerve damage of the right foot.  The weight of the lay and medical evidence shows that the disability is productive of moderate incomplete paralysis and moderate impairment with mild to moderate symptoms consisting of mild constant and intermittent pain and numbness, and moderate paresthesias and dysesthesias with normal gait.   

There is medical evidence that shows he has had some severe symptoms due to the service-connected nerve disability of the right foot.  The June 2009 VA physical medicine rehabilitation consultation report indicates that the Veteran indicated that he had severe right foot and leg pain for the past several years and he had not been able to tolerate any light touching or bumping of the right ankle and foot due to severe pain.  He described burning neuropathic pain and electrical sensations in the right leg and foot.  He stated that his walking is very limited due to severe pain which worsens particularly in the ankle, the longer he has walked.  He is currently limited to walking approximately 50 to 75 yards before he must stop and rest.  The impression was complex regional pain syndrome involving the right distal leg and foot associated with severe hyperalgesia to pinprick, and severe allodynia to touch; hyperalgesia to pinprick involving the skin of the distal leg and right foot as well as the right and left low back associated with severe neuropathic pain with clinical signs and symptoms are most consistent with a chronic herpetic neuritis/ganglionitis. 

However, the Board finds that the December 2012 VA examination findings are more probative and outweigh the June 2009 VA physical medicine rehabilitation consultation findings.  The December 2012 VA examination and assessment of the severity of the neurologic disorder of the right foot is based upon a comprehensive examination of the Veteran and a comprehensive review of the history of the neurologic disorder of the right foot.  

The weight of the evidence discussed above shows mild to moderate symptoms due to the nerve damage of the right foot and establishes that the disorder is productive of moderate impairment.    

The weight of the lay and medical evidence does not show that the service-connected peroneal nerve damage of the right foot was productive of severe impairment during the appeal.  There is no evidence of complete paralysis of the right lower extremity with foot drop, loss of dorsiflexion of the foot, loss of extension of the toes, loss of abduction of the foot or weakened adduction, or anesthesia of the entire dorsum of the foot and toes at any time during the appeal.  As noted, the weight of the competent and credible evidence shows that the disability was manifested by mild to moderate symptoms and normal strength and gait. 

As such, the Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent under Diagnostic Code 8521 for peroneal nerve damage of the right foot any time during the appeal period.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for an increased initial disability rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

The Board has reviewed the Veteran's statements, both written and oral, that he believes that the service-connected peroneal nerve damage of the right foot is severe.  The Veteran is competent to report observable symptoms such as pain and what comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a medical opinion such as determining the degree of impairment of a nerve disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, his general assertions that the nerve damage of the right foot is severe are afforded limited probative value and are outweighed by the objective medical evidence including the December 2012 VA peripheral nerve examination report which shows mild to moderate impairment.    

The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.  Here, while the Veteran has suggested that he has severe neurologic impairment in his foot, the medical and observational evidence simply does not support such a conclusion.  First, there is no suggestion that the Veteran has any muscle wasting or atrophy.  He has regularly walked with a normal, or at most a slightly antalgic, gait at his medical appointments.  In fact, at his hearing before the Board, the Veteran spent much of the time walking around the hearing room in no obvious discomfort with no indication of any foot pain, even informing the undersigned that he was  a "young 50".  This observation was similar to that of the VA examiner in 2009 who noted that the Veteran's degree of pain and symptoms seemed to be out or proportion to his gait, as he walked out of the office without much difficulty.  

As such, the Board concludes that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 20 percent under Diagnostic Code 8521 for the peroneal nerve damage to the right foot for the entire appeal period.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a higher initial rating is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected peroneal nerve damage to the right foot.  See 38 C.F.R. § 3.321 and Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that the schedular evaluation assigned for the Veteran's service-connected peroneal nerve damage to the right foot is adequate in this case.  The Veteran's primary symptoms include pain, diminished sensation, and numbness.  While such symptomatology is not explicitly enumerated by the schedular rating criteria, it is nevertheless clearly contemplated by them.  Specifically, the schedular rating criteria provide that a higher rating is available if the totality of the Veteran's symptomatology causes more moderately-severe or severe incomplete paralysis or complete paralysis.  As such, the Board is necessarily compelled to consider all of the Veteran's nerve symptomatology in determining whether the disability is moderate or severe.  See 38 C.F.R. § 4.6.  Accordingly, the schedular rating criteria under Diagnostic Code 8521 reasonably describe the disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture for the peroneal nerve damage to the right foot, the assigned schedular evaluations are adequate and referral for extraschedular consideration is not warranted. 


ORDER

VA properly refunded the $15,000.00 for severance pay previously withheld from VA compensation, and the appeal is denied.  

An effective date prior to March 12, 2008 for the award of service connection for peroneal nerve damage of the right foot is denied.

An initial disability evaluation in excess of 20 percent for the service-connected peroneal nerve damage of the right foot is denied for the entire appeal period.     


REMAND

The issue of entitlement to special monthly compensation for the loss of use of the right foot or toe was remanded to the AOJ in December 2012 for issuance of a statement of the case.  The statement of the case was issued March 2012.  The Veteran perfected an appeal.  In November 2012, a supplemental statement of the case was issued.  However, review of the record shows that pertinent medical evidence was received at the AOJ after the issuance of the last supplemental statement of the case.  Of record are VA examination reports dated in December 2012 that address whether the Veteran has any remaining effective function in the right foot.   

Under 38 C.F.R. § 19.31, a supplemental statement of the case must be furnished to a veteran when additional pertinent evidence is received by the agency of original jurisdiction after a Statement of the Case or the most recent supplemental statement of the case has been issued and before the appeal has been certified and transferred to the Board.  As these requirements have not been satisfied here, a remand is required to ensure due process to the Veteran.

Accordingly, the case is REMANDED for the following action:

Readjudicate entitlement to special monthly compensation for the loss of use of the right foot or toe in light of all the evidence of record.  If this benefit sought on appeal remains denied, a fully responsive SSOC should be furnished to the Veteran and he should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


